                                           Case 3:20-cv-01693-JSC Document 40 Filed 07/02/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11       ELIZABETH BELYEA,                                Case No. 20-cv-01693-JSC
                                                         Plaintiff,
                                  12
Northern District of California




                                                                                            ORDER RE: MOTION TO COMPEL
 United States District Court




                                                  v.                                        ARBITRATION
                                  13

                                  14       GREENSKY, INC., et al.,                          Re: Dkt. No. 5
                                                         Defendants.
                                  15

                                  16

                                  17           Elizabeth Belyea brings this putative class action against GreenSky of Georgia, LLC and

                                  18   GreenSky, LLC alleging violation of California’s consumer protection and lending and credit

                                  19   services laws. GreenSky’s motion to compel arbitration is now pending before the Court.1 After

                                  20   careful consideration of the parties’ briefing, including their Court-ordered supplemental briefs,

                                  21   and having had the benefit of oral argument on July 2, 2020, the Court DENIES the motion to

                                  22   compel arbitration without prejudice. GreenSky has failed to prove by a preponderance of the

                                  23   evidence that Plaintiff agreed to arbitrate.

                                  24                                             BACKGROUND

                                  25           Elizabeth Belyea needed some plumbing work done on her rental home and was told by

                                  26   the Roto-Rooter employee hired to perform the plumbing work that she could finance the $23,600

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 4 & 11.)
                                           Case 3:20-cv-01693-JSC Document 40 Filed 07/02/20 Page 2 of 14




                                   1   plumbing bill “through an affiliate of the company.” (Complaint, Dkt. No. 1-1 at ¶¶ 123, 127. 2)

                                   2   When Plaintiff told him she was interested in applying for the loan “he helped me fill out a credit

                                   3   application on his iPad. I input my social security number, phone number, and income, and handed

                                   4   him back the iPad.” (Dkt. No. 15-2 at ¶ 6.) She does “not recall receiving or reviewing the loan

                                   5   terms before the GreenSky shopping pass was used to pay Roto-Rooter, and did not intend to

                                   6   agree to those loan terms when the loan was initiated.” (Id. at ¶ 7.) However, “she eventually

                                   7   discovered that the GREENSKY-branded loan came with an APR of 25.05%, subject to eighteen

                                   8   months of interest-waiver.” (Dkt. No. 1-1 at ¶ 131.)

                                   9          On January 9, 2020, Plaintiff filed this putative class action in the Superior Court for the

                                  10   County of San Francisco against GreenSky of Georgia, LLC and GreenSky, LLC (collectively

                                  11   “GreenSky”) alleging violations of California’s lending and credit services laws, as well as

                                  12   consumer protection laws. (Dkt. No. 1-1at 5.) GreenSky thereafter removed the action to this
Northern District of California
 United States District Court




                                  13   Court alleging jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2)(A)

                                  14   (“CAFA”). (Dkt. No. 1.) Less than a week later, GreenSky filed this motion to compel arbitration.

                                  15   (Dkt. No. 5.)

                                  16          GreenSky offers evidence that Plaintiff obtained the loan at issue from SunTrust and that

                                  17   upon being approved for the loan, Plaintiff was sent a number of documents, including a Greensky

                                  18   Shopping Pass, a document entitled “Understanding Your Deferred Interest Loan,” and an

                                  19   “Installment Loan Agreement.” (Dkt. No. 5-1 at 3, 5-16.) The Installment Loan Agreement

                                  20   identifies the Lender as SunTrust Bank and the Borrower as Liz Bely [sic].3 (Id. at 7.) Only

                                  21   SunTrust Bank signed the Agreement, not Plaintiff (id.); however, the GreenSky Pass states the

                                  22   electronic record of any purchases made by the borrower pursuant to the loan “will constitute the

                                  23   signature of (all) Borrower(s) on such Loan Agreement.” (Id.)

                                  24          The Installment Loan Agreement contains an Arbitration Provision which states in its

                                  25

                                  26   2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  27   ECF-generated page numbers at the top of the documents.)
                                       3
                                         The Welcome paragraph also identifies “SunTrust Bank, a Georgia banking corporation” as the
                                  28   “Lender,” “we,” “our,” or “us” who has “approved Borrower(s) for a GreenSky Program
                                       Installment Loan.” (Dkt. No. 5-1 at 8, ¶ 1.)
                                                                                          2
                                          Case 3:20-cv-01693-JSC Document 40 Filed 07/02/20 Page 3 of 14




                                   1   entirety:

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19   (Id. at 10-11.)

                                  20           GreenSky moved to compel arbitration on the grounds that due to the Arbitration

                                  21   Provision’s delegation clause, any dispute as to whether GreenSky could invoke the Arbitration

                                  22   Provision should be decided by the arbitrator. In its reply brief, GreenSky raised two new

                                  23   arguments in support of its theory that it can enforce the at-issue arbitration agreement as a non-

                                  24   signatory: (1) as an agent of the lender SunTrust Bank or (2) based on equitable estoppel.

                                  25   GreenSky also offered new evidence in support of its reply. Because the Court could not consider

                                  26   these arguments and evidence without giving Plaintiff the opportunity to address them, see

                                  27   Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007), the Court requested supplemental briefing

                                  28   regarding these matters. (Dkt. No. 26.) The parties have since submitted their supplemental briefs
                                                                                         3
                                          Case 3:20-cv-01693-JSC Document 40 Filed 07/02/20 Page 4 of 14




                                   1   (Dkt. Nos. 31, 36) and the Court heard oral argument on July 2, 2020.

                                   2                                        LEGAL FRAMEWORK

                                   3          The Federal Arbitration Act (“FAA”) provides that arbitration agreements “shall be valid,

                                   4   irrevocable, and enforceable, save upon such grounds as exist at law or in equity for revocation of

                                   5   any contract.” 9 U.S.C. § 2. Under the FAA, “arbitration agreements [are] on an equal footing with

                                   6   other contracts,” and therefore courts must “enforce them according to their terms.” Rent-A-

                                   7   Center, West, Inc. v. Jackson, 561 U.S. 63, 67 (2010) (internal citations omitted). A party may

                                   8   petition a court to compel “arbitration [to] proceed in the manner provided for in such agreement.”

                                   9   9 U.S.C. § 4.

                                  10          The United States Supreme Court recognizes a “liberal policy favoring arbitration

                                  11   agreements.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011); see also Moses H.

                                  12   Cone Mem'l Hosp. v. Mercury Const. Corp., 460 U.S. 1, 24-25 (1983) (noting that “as a matter of
Northern District of California
 United States District Court




                                  13   federal law, any doubts concerning the scope of arbitrable issues should be resolved in favor of

                                  14   arbitration”). Thus, courts must direct parties to proceed to arbitration should it determine: (1) that

                                  15   a valid arbitration agreement exists; and (2) that “the agreement encompasses the dispute at issue.”

                                  16   Kilgore v. KeyBank Nat’l Ass’n, 718 F.3d 1052, 1058 (9th Cir. 2013); see also Chiron Corp. v.

                                  17   Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000) (noting that “[i]f the response is

                                  18   affirmative on both counts, then the [FAA] requires the court to enforce the arbitration agreement

                                  19   in accordance with its terms”).

                                  20                                              DISCUSSION

                                  21          GreenSky contends there is no dispute that Plaintiff entered into the Arbitration Provision

                                  22   with SunTrust. It also argues that under the Arbitration Provision’s plain language, Plaintiff

                                  23   agreed to arbitrate any disputes with GreenSky arising from the loan agreement. In particular, the

                                  24   Arbitration Provision identifies “the circumstances and procedures under which Claims (defined

                                  25   below) that arise between you and us will be resolved through binding arbitration.” (Dkt. No. 5-1

                                  26   at 10 (emphasis added).) The Arbitration Provision goes on to explain:

                                  27          As used in this Arbitration Provision, “you” and “us” also includes any corporate
                                              parent, wholly or majority owned subsidiaries, affiliates, any licensees,
                                  28          predecessors, successors, assigns and purchasers of any accounts, all agents,
                                                                                        4
                                          Case 3:20-cv-01693-JSC Document 40 Filed 07/02/20 Page 5 of 14




                                              employees, directors and representatives of any of the foregoing and any third party
                                   1          providing any product, service or benefit in connection with the Agreement.
                                   2
                                       (Id. at 10 (emphasis added.) GreenSky asserts that as it is SunTrust’s agent or at least “a third
                                   3
                                       party providing any product, service or benefit in connection with the Agreement,” Plaintiff
                                   4
                                       agreed to arbitrate her claims against it.
                                   5
                                              Plaintiff does not dispute that GreenSky is at least “a third party providing any product,
                                   6
                                       service or benefit in connection with the Agreement.” Instead, she responds that (1) she did not
                                   7
                                       agree to the Arbitration Provision, and (2) even if she did, her claims against GreenSky are not
                                   8
                                       covered by the Arbitration Provision.
                                   9
                                       A. GreenSky has not Proved that Plaintiff Assented to Arbitration
                                  10
                                              As the party seeking to compel arbitration, Defendant has the burden of demonstrating that
                                  11
                                       a valid agreement exists to arbitrate the claims at issue. See Norcia v. Samsung
                                  12
Northern District of California
 United States District Court




                                       Telecommunications Am., LLC, 845 F.3d 1279, 1283 (9th Cir. 2017) (holding that the party
                                  13
                                       compelling arbitration bears “the burden of proving the existence of an agreement to arbitrate by a
                                  14
                                       preponderance of the evidence.”).
                                  15
                                              GreenSky maintains that a valid arbitration agreement exists because Plaintiff was
                                  16
                                       “provided” the loan documents which included the Arbitration Provision. (Dkt. No. 5 at 9:10-11.)
                                  17
                                       Plaintiff counters that there is no evidence that she consented to arbitrate; indeed, the loan
                                  18
                                       agreement GreenSky relies on is unsigned:
                                  19

                                  20

                                  21

                                  22
                                       (Dkt. No. 5-1 at 7.) Plaintiff also insists that GreenSky cannot rely on the language above that
                                  23
                                       “[t]he first use of the Shopping Pass or the associated loan…will constitute acceptance” because
                                  24
                                       GreenSky has not submitted any evidence that she was on notice of the loan terms when the
                                  25
                                       shopping pass—loan proceeds—were used to pay Roto-Rooter. In reply, GreenSky insists that the
                                  26
                                       arbitrator, not this Court, must decide whether Plaintiff assented to the Arbitration Provision
                                  27
                                       because the Provision contains a delegation clause; that is, because the arbitration clause delegates
                                  28
                                                                                          5
                                          Case 3:20-cv-01693-JSC Document 40 Filed 07/02/20 Page 6 of 14




                                   1   to the arbitrator the power to decide “any claim, dispute or controversy of every kind and nature,

                                   2   whether based in law or equity, between you and us arising from or relating to your Loan

                                   3   Agreement as well as the relationship resulting from such Agreement (the ‘Agreement’), including

                                   4   the validity, enforceability or scope of this Arbitration Provision or the Agreement,” (Dkt. No. 15-

                                   5   1 at ¶ 25), the arbitrator decides whether Plaintiff agreed to arbitrate at all. The Court disagrees.

                                   6           1) The Court Decides Contract Formation Questions

                                   7           “Gateway” questions of arbitrability are typically for a court, and not the arbitrator, to

                                   8   decide, even where there is a facial agreement to arbitrate. See Portland GE v. Liberty Mut. Ins.

                                   9   Co., 862 F.3d 981, 985 (9th Cir. 2017) (stating that gateway questions of arbitrability “are

                                  10   presumptively reserved for the court”). Gateway questions include “whether the parties have a

                                  11   valid arbitration agreement or are bound by a given arbitration clause, and whether an arbitration

                                  12   clause in a concededly binding contract applies to a given controversy.” Id. (internal quotation
Northern District of California
 United States District Court




                                  13   marks and citation omitted). Notwithstanding the presumption of judicial determination, “parties

                                  14   may delegate the adjudication of gateway issues to the arbitrator if they ‘clearly and unmistakably’

                                  15   agree to do so.” Id.; Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 68-69 (2010) (“parties can

                                  16   agree to arbitrate ‘gateway’ questions of ‘arbitrability,’ such as whether the parties have agreed to

                                  17   arbitrate or whether their agreement covers a particular controversy” through a delegation

                                  18   clause.”). The question of contract formation, however, is not a delegable gateway issue. See Kum

                                  19   Tat Ltd. v. Linden Ox Pasture, LLC, 845 F.3d 979, 983 (9th Cir. 2017) (“[a]lthough challenges to

                                  20   the validity of a contract with an arbitration clause are to be decided by the arbitrator, challenges

                                  21   to the very existence of the contract are, in general, properly directed to the court.”); Galilea, LLC

                                  22   v. AGCS Mar. Ins. Co., 879 F.3d 1052, 1056 (9th Cir. 2018) (noting that the court “must first

                                  23   make a threshold finding that the document [evidencing an agreement] at least purports to be ... a

                                  24   contract.”).

                                  25                  a) The Delegation Clause Does Not Apply to Contract Formation Issues

                                  26           Notwithstanding this clear authority, GreenSky insists that the issue of whether an

                                  27   agreement to arbitrate exists, that is, whether Plaintiff agreed to the Arbitration Provision, falls

                                  28   within the delegation clause and thus must be decided by the arbitrator in light of (1) the Supreme
                                                                                          6
                                          Case 3:20-cv-01693-JSC Document 40 Filed 07/02/20 Page 7 of 14




                                   1   Court’s recent decision in Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 527

                                   2   (2019); and (2) the Arbitration Provision’s incorporation of the JAMS and AAA rules. Neither

                                   3   argument is availing.

                                   4          In Schein, the Supreme Court provided guidance on the question of who—the court or the

                                   5   arbitrator—decides “whether [an] arbitration agreement applies to [a] particular dispute.” 139 S.

                                   6   Ct. at 527. The Supreme Court instructed that the answer is “a question of contract law.” Id.

                                   7   Schein “did not change—to the contrary, it reaffirmed—the rule that courts must first decide

                                   8   whether an arbitration agreement exists at all.” Lloyd’s Syndicate 457 v. FloaTEC, L.L.C., 921

                                   9   F.3d 508, 515 n.4 (5th Cir. 2019) (citing Schein, 139 S.Ct. at 530 (“To be sure, before referring a

                                  10   dispute to an arbitrator, the court determines whether a valid arbitration agreement exists.”)); see

                                  11   also In re: Auto. Parts Antitrust Litig., 951 F.3d 377, 385 (6th Cir. 2020) (refusing “defendants’

                                  12   invitation for us to merge challenges to the validity of an agreement (‘whether it is legally
Northern District of California
 United States District Court




                                  13   binding’) with challenges to the existence of an agreement in the first instance (‘whether it was in

                                  14   fact agreed to’ or ‘was ever concluded’)).

                                  15          GreenSky’s argument that Schein stands for something more relies heavily on an out-of-

                                  16   circuit district court case, De Angelis v. Icon Entm’t Grp. Inc., 364 F. Supp. 3d 787, 796 (S.D.

                                  17   Ohio 2019). De Angelis focused on the Supreme Court’s statement in Schein that once the parties

                                  18   have a delegation clause, “a court possesses no power to decide the arbitrability issue,” id. at 796-

                                  19   97 (quoting Henry Schein, Inc., 139 S.Ct. at 529); but as other courts have noted, “Schein dealt

                                  20   with an exception to the threshold arbitrability question—the so-called ‘wholly groundless’

                                  21   exception—not a challenge to the validity of an arbitration clause itself.” Gingras v. Think Fin.,

                                  22   Inc., 922 F.3d 112, 126 (2d Cir. 2019), cert. denied sub nom. Sequoia Capital Operations, LLC v.

                                  23   Gingras, 140 S. Ct. 856 (2020) (rejecting defendant’s argument that Schein prevented the court

                                  24   from considering whether the delegation clause was fraudulent because “[t]hat specific attack on

                                  25   the delegation provision is sufficient to make the issue of arbitrability one for a federal court.”);

                                  26   see also Brice v. 7HBF No. 2, Ltd., No. 19-CV-01481-WHO, 2019 WL 5684529, at *4 (N.D. Cal.

                                  27   Nov. 1, 2019) (following Gingras).

                                  28          Thus, where, as here, there is a challenge to the existence of an enforceable agreement—
                                                                                          7
                                          Case 3:20-cv-01693-JSC Document 40 Filed 07/02/20 Page 8 of 14




                                   1   which therefore includes a dispute as to whether the parties agreed to the delegation clause—

                                   2   “Schein has no bearing on this case.” Gingras, 922 F.3d 126.

                                   3          GreenSky’s related argument that the arbitration clause’s incorporation of the JAMS and

                                   4   AAA rules dictates a different result is likewise unavailing. The Ninth Circuit—along with

                                   5   “[v]irtually every circuit to have considered the issue”—has expressly held that incorporation of

                                   6   arbitration rules, such as the American Arbitration Association’s rules, “constitutes clear and

                                   7   unmistakable evidence that the parties agreed to arbitrate arbitrability.” Brennan v. Opus Bank,

                                   8   796 F.3d 1125, 1130 (9th Cir. 2015) (quoting Oracle Am., Inc. v. Myriad Grp. A.G., 724 F.3d

                                   9   1069, 1074 (9th Cir. 2013)). Brennan, however, is inapplicable to the facts of this case because

                                  10   there was no dispute in Brennan that the plaintiff had entered into the arbitration agreement—the

                                  11   court thus did not consider the threshold issue of contract formation. See Eiess v. USAA Fed. Sav.

                                  12   Bank, 404 F. Supp. 3d 1240, 1252 (N.D. Cal. 2019) (noting that issue of contract formation was
Northern District of California
 United States District Court




                                  13   for the court and only considered whether incorporation of the JAMS and AAA rules was clear

                                  14   and unmistakable delegation of gateway issues to the arbitration after determining that a valid

                                  15   agreement existed between the parties).

                                  16          Accordingly, the Court rejects GreenSky’s argument that because of the delegation clause

                                  17   the arbitrator and not the Court should determine whether Plaintiff agreed to the Arbitration

                                  18   Provision.

                                  19                  b) California Law Governs the Question of Contract Formation

                                  20          The Court thus turns to Plaintiff’s argument that Greensky has not met its burden to

                                  21   establish by a preponderance of the evidence that she agreed to the Arbitration Provision because

                                  22   there is no evidence that she accepted the contract terms. She argues further that even if her use of

                                  23   the loan proceeds could constitute acceptance, she was not on notice of the Arbitration Provision.

                                  24   Courts must apply state law in determining whether a valid agreement to arbitrate exists. Arthur

                                  25   Andersen LLP v. Carlisle, 556 U.S. 624, 630-31 (2009); see also Ingle v. Circuit City Stores, Inc.,

                                  26   328 F.3d 1165, 1170 (9th Cir. 2003) (“To evaluate the validity of an arbitration agreement, federal

                                  27   courts should apply ordinary state-law principles that govern the formation of contracts.”). While

                                  28   the Loan Agreement contains a Georgia choice-of-law provision, applying this provision would
                                                                                         8
                                           Case 3:20-cv-01693-JSC Document 40 Filed 07/02/20 Page 9 of 14




                                   1   presume that an enforceable contract exists between the parties. See Peter v. DoorDash, Inc., No.

                                   2   19-CV-06098-JST, 2020 WL 1967568, at *3 (N.D. Cal. Apr. 23, 2020). Where, as here, the

                                   3   dispute is about contract formation, the Court applies California’s choice-of-law

                                   4   rules. 4 See Mazza v. Am. Honda Motor Co., Inc., 666 F.3d 581, 589 (9th Cir. 2012)) (“A federal

                                   5   court sitting in diversity must look to the forum state’s choice of law rules to determine the

                                   6   controlling substantive law.”) (quoting Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1187

                                   7   (9th Cir. 2001); Eiess, 404 F. Supp. 3d at 1249 (where “the underlying basis

                                   8   for CAFA jurisdiction is diversity, the forum state’s choice of law rules apply”).

                                   9          Under the governmental interest analysis, California courts engage in a three-step process

                                  10   to determine whether a foreign state’s law governs an issue in an action brought in California.

                                  11   Pokorny v. Quixtar, Inc., 601 F.3d 987, 994 (9th Cir. 2010) (citing Wash. Mut. Bank, FA v. Super.

                                  12   Ct., 24 Cal. 4th 906, 915 (2001)).
Northern District of California
 United States District Court




                                  13                  First, the court determines whether the relevant law of each
                                                      potentially affected jurisdiction[] with regard to the particular issue in
                                  14                  question is the same or different. Second, if there is a difference, the
                                                      court examines each jurisdiction’s interest in the application of its
                                  15                  own law under the circumstances of the particular case to determine
                                                      whether a true conflict exists. Third, if the court finds that there is a
                                  16                  true conflict, it carefully evaluates and compares the nature and
                                                      strength of the interest of each jurisdiction in the application of its
                                  17                  own law to determine which state’s interest would be more impaired
                                                      if its policy were subordinated to the policy of the other state, and then
                                  18                  ultimately applies the law of the state whose interest would be more
                                                      impaired if its law were not applied.
                                  19
                                       Pokorny, 601 F.3d at 994-95 (internal quotation marks omitted) (quoting Kearney v. Salomon
                                  20
                                       Smith Barney, Inc., 39 Cal. 4th 95, 107-08 (2006)). The party advocating the use of a foreign
                                  21
                                       state’s law bears the burden of identifying the conflict between California and that state’s laws and
                                  22
                                       establishing that the foreign state has an interest in having its law applied. Wash. Mut. Bank, 24
                                  23
                                       Cal. 4th at 921. If the party fails to meet either of those burdens, the court “may properly find
                                  24

                                  25

                                  26   4
                                         GreenSky’s reliance on In re Midland Credit Mgmt., Inc. Tel. Consumer Prot. Litig., No.
                                       11MD2286-MMA (MDD), 2019 WL 398169, at *3 (S.D. Cal. Jan. 31, 2019), for the proposition
                                  27   that Georgia law should apply is misplaced because jurisdiction there was based on federal
                                  28   question jurisdiction, not diversity jurisdiction as here.

                                                                                          9
                                         Case 3:20-cv-01693-JSC Document 40 Filed 07/02/20 Page 10 of 14




                                   1   California law applicable without proceeding to the third step in the analysis.” Id. Here, while

                                   2   GreenSky contends that Georgia, rather than California, law applies, it has failed to identify any

                                   3   differences between Georgia and California law. In fact, both parties contend that Georgia and

                                   4   California law are the same on the issues of contract formation presented here. (Dkt. No. 15 at 12;

                                   5   Dkt. No. 24 at 8.) Accordingly, the Court will apply California law to this dispute.

                                   6          Under California law, “[a]n essential element of any contract is the consent of the parties,

                                   7   or mutual assent.” Donovan v. RRL Corp., 26 Cal.4th 261, 270 (2001) (citing Cal. Civ. Code §§

                                   8   1550, 1565); see also Casa del Caffe Vergnano S.P.A. v. ItalFlavors, LLC, 816 F.3d 1208, 1212

                                   9   (9th Cir. 2016) (noting that the “mutual intention to be bound by an agreement is the sine qua non

                                  10   of legally enforceable contracts and recognition of this requirement is nearly universal”). Mutual

                                  11   assent usually consists of an offer and acceptance. Donovan, 27 P.3d at 709. “Courts must

                                  12   determine whether the outward manifestations of consent would lead a reasonable person to
Northern District of California
 United States District Court




                                  13   believe the offeree has assented to the agreement.” Knutson v. Sirius XM Radio Inc., 771 F.3d 559,

                                  14   566 (9th Cir. 2014).

                                  15          Plaintiff insists that the record does not support her consent to arbitrate and emphasizes

                                  16   that the loan agreement containing the Arbitration Provision is unsigned. “However, the writing

                                  17   memorializing an arbitration agreement need not be signed by both parties in order to be upheld as

                                  18   a binding arbitration agreement.” Serafin v. Balco Properties Ltd., LLC, 235 Cal. App. 4th 165,

                                  19   176 (2015). That is, “it is not the presence or absence of a signature [on an agreement] which is

                                  20   dispositive; it is the presence or absence of evidence of an agreement to arbitrate which matters.”

                                  21   Id. Such evidence “can be based, for example, on conduct from which one could imply either

                                  22   ratification or implied acceptance of such a provision.” Id. (internal quotation marks omitted).

                                  23          The question then is whether Plaintiff’s use of the GreenSky shopping pass—the loan

                                  24   funds—constitutes acceptance of the Loan Agreement terms, including the Arbitration Provision.

                                  25   Plaintiff insists that it cannot because she did not have notice of the Arbitration Provision.

                                  26   Contracts formed on the internet such as this “come primarily in two flavors: ‘clickwrap’ (or

                                  27   ‘click-through’) agreements, in which website users are required to click on an agree box after

                                  28   being presented with a list of terms and conditions of use; and ‘browsewrap’ agreements, where a
                                                                                         10
                                         Case 3:20-cv-01693-JSC Document 40 Filed 07/02/20 Page 11 of 14




                                   1   website’s terms and conditions of use are generally posted on the website via a hyperlink at the

                                   2   bottom of the screen.” Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175–76 (9th Cir. 2014).

                                   3          The contract here is more akin to a browsewrap agreement because there is no suggestion

                                   4   that Plaintiff had to affirmatively click something in order to accept the contract—GreenkSky’s

                                   5   argument instead is that her use constituted acceptance. “The defining feature of browsewrap

                                   6   agreements is that the user can continue to use the website or its services without visiting the page

                                   7   hosting the browsewrap agreement or even knowing that such a webpage exists.” Id. at 1176

                                   8   (quoting Be In, Inc. v. Google Inc., No. 12–CV–03373–LHK, 2013 WL 5568706, at *6 (N.D. Cal.

                                   9   Oct. 9, 2013)). “Because no affirmative action is required by the website user to agree to the terms

                                  10   of a contract other than his or her use of the website, the determination of the validity of the

                                  11   browsewrap contract depends on whether the user has actual or constructive knowledge of a

                                  12   website’s terms and conditions.” Ngyyen, 763 F.3d at 1176 (internal citation and quotation marks
Northern District of California
 United States District Court




                                  13   omitted).

                                  14          Plaintiff insists there is no evidence in the record that she received or reviewed the loan

                                  15   terms, including the Arbitration Provision, before she used the loan proceeds. And she avers that

                                  16   she does “not recall receiving or reviewing the loan terms before the GreenSky shopping pass was

                                  17   used to pay Roto-Rooter, and did not intend to agree to those loan terms when the loan was

                                  18   initiated.” (Dkt. No. 15-2 at ¶ 7.) The only evidence GreenSky offers regarding Plaintiff’s receipt

                                  19   of the loan documents is the Declaration of GreenSky’s President and Chief Risk Officer Timothy

                                  20   Kaliban who attests that “Ms. Belyea was sent a number of documents, including a ‘GreenSky

                                  21   Shopping Pass,’ a document entitled ‘UNDERSTANDING YOUR DEFERRED INTEREST

                                  22   LOAN,” and an “Installment Loan Agreement.” (Dkt. No. 5-1 at ¶ 6.) This general statement does

                                  23   not dispute Plaintiff’s testimony disclaiming actual knowledge given that there is no evidence as

                                  24   to who sent these documents, when they were sent, and how they were sent and received.

                                  25          Where “there is no evidence that the website user had actual knowledge of the agreement,

                                  26   the validity of the browsewrap agreement turns on whether the website puts a reasonably prudent

                                  27   user on inquiry notice of the terms of the contract. Whether a user has inquiry notice of a

                                  28   browsewrap agreement, in turn, depends on the design and content of the website and the
                                                                                         11
                                         Case 3:20-cv-01693-JSC Document 40 Filed 07/02/20 Page 12 of 14




                                   1   agreement’s webpage.” Nguyen, 763 F.3d at 1177. GreenSky offers no evidence that would

                                   2   support a finding that Plaintiff was on inquiry notice of the Arbitration Provision. Instead,

                                   3   GreenSky argues that the question of her assent must be decided by the arbitrator—an argument

                                   4   which the Court has rejected as discussed supra.

                                   5          In the alternative, Greensky contends that if the Court does consider the merits of

                                   6   Plaintiff’s challenge to whether an agreement to arbitrate exists, the Court should follow the

                                   7   reasoning of the two courts which have considered motions to compel arbitration arising from the

                                   8   same GreenSky loan agreements. See Alfortish v. GreenSky, LLC, No. CV 16-15084, 2017 WL

                                   9   699830, at *2 (E.D. La. Feb. 22, 2017); Terlizzi v. Altitude Mktg., Inc., No. 16-CV-1712-WJM-

                                  10   STV, 2018 WL 2196090, at *8 (D. Colo. May 14, 2018). Both cases, however, are factually

                                  11   inapposite as in both the plaintiffs admitted that they signed documents agreeing to be bound by

                                  12   the loan agreement terms. See Alfortish, 2017 WL 699830, at *6 (finding that plaintiffs signed a
Northern District of California
 United States District Court




                                  13   document which stated “I/We acknowledge receipt of the GreenSky Installment Loan Agreement

                                  14   (‘Agreement’) with the Lender specified on the Agreement, and agree to be legally bound by the

                                  15   TERMS and CONDITIONS of the Agreement.”); Terlizzi, 2018 WL 2196090, at *4 (finding that

                                  16   plaintiffs signed “‘the Borrower Payment Certificate,’ [which] contained an acknowledgment that

                                  17   the signatory ‘agree[s] to be legally bound by the TERMS AND CONDITIONS’ contained in ‘the

                                  18   GreenSky Installment Loan Agreement.’”). Further in Terlizzi, the plaintiffs admitted they

                                  19   received the loan agreement by email the following day and one of the plaintiffs electronically

                                  20   signed the loan agreement the same day. Terlizzi, 2018 WL 2196090, at *4-5. There is no such

                                  21   evidence here; instead, there is GreenSky’s general statement that Plaintiff was “sent” the

                                  22   agreement, but no evidence as to when, how, or by whom, and critically, no evidence that she

                                  23   received the documents.

                                  24           GreenSky has thus failed to meet its burden of demonstrating by a preponderance of the

                                  25   evidence that Plaintiff had actual, constructive, or inquiry notice of the loan terms, including the

                                  26   Arbitration Provision, a fact necessary to a finding that she agreed to the Arbitration Provision. .

                                  27   See Nguyen, 763 F.3d at 1179 (“the onus must be on website owners to put users on notice of the

                                  28   terms to which they wish to bind consumers.”).
                                                                                         12
                                         Case 3:20-cv-01693-JSC Document 40 Filed 07/02/20 Page 13 of 14




                                   1          Plaintiff also insists that GreenSky has failed show a valid electronic signature under

                                   2   California’s Uniform Electronic Transaction Act, Cal. Civ. Code § 1633.1, which recognizes the

                                   3   validity of electronic signatures. The Act provides that a “signature may not be denied legal effect

                                   4   or enforceability solely because it is in electronic form.” Cal. Civ. Code § 1633.7. However, a

                                   5   party seeking to compel arbitration based on an electronic signature to the contract containing the

                                   6   arbitration clause must present “sufficient evidence to support a finding that the electronic

                                   7   signature on the [] agreement was the act of [the plaintiff].” Ruiz v. Moss Bros. Auto Grp., 232

                                   8   Cal. App. 4th 836, 842 (2014); see also J.B.B. Inv. Partners, Ltd. v. Fair, 232 Cal. App. 4th 974,

                                   9   989 (2014), as modified (Dec. 30, 2014) (noting that section 1633.5(b) requires the parties to agree

                                  10   to conduct a transaction by electronic means). Here, Plaintiff insists that GreenSky has not offered

                                  11   evidence that Plaintiff electronically signed the loan agreement or that Plaintiff’s use of the

                                  12   shopping pass satisfies the electronic signature requirement. Given the Court’s conclusion that
Northern District of California
 United States District Court




                                  13   GreenSky has failed to demonstrate an agreement to arbitrate, the Court need not consider

                                  14   Plaintiff’s argument regarding California’s Uniform Electronic Transaction Act.

                                  15                                             CONCLUSION

                                  16          For the reasons stated above, GreenSky’s motion to compel arbitration is DENIED without

                                  17   prejudice. The parties may conduct limited discovery regarding the question of whether an

                                  18   agreement to arbitrate was formed.

                                  19          Plaintiff shall provide GreenSky with her proposed amended complaint by July 10, 2020.

                                  20   GreenSky shall advise Plaintiff on or before July 20, 2020 whether it will stipulate to amendment

                                  21   of the complaint. If GreenSky declines to do so, Plaintiff shall file her motion for leave to amend

                                  22   her complaint by July 30, 2020.

                                  23          The Court sets a video Case Management Conference for August 13, 2020 at 1:30 p.m.

                                  24   The parties shall file an updated Case Management Conference Statement by August 6, 2020.

                                  25          //

                                  26          //

                                  27          //

                                  28          //
                                                                                         13
                                         Case 3:20-cv-01693-JSC Document 40 Filed 07/02/20 Page 14 of 14




                                   1            This Order disposes of Docket No. 5.

                                   2            IT IS SO ORDERED.

                                   3   Dated:

                                   4
                                                                                            JACQUELINE SCOTT CORLEY
                                   5                                                        United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       14
